L1___..__. __
NOTE: This order is nonprecedential.
United States Cou1“c of AppeaIs
for the FederaI Circuit
NANCY MELENDEZ CAMILO,
Plaintiff-Appellant,
V. ,,
UNITED STATES,
Defendan,t-Appellee.
2010-5069
Appeal from the United States Court of Federal
Claims in case no. 09-CV-183, Judge Charles F. Lettow.
ON MOTION
ORDER
Nancy Melendez Camilo moves for leave to file her
appendix out of time and for reconsideration of the court’s
order dismissing her appeal for failure to file an appendix
Up0n consideration thereof
IT ls ORDERED THAT:

CAMILO V. US 2
Camilo’s motions are granted The mandate is re-
called, the dismissal order is vacated, and the appeal is
reinstated. if the appendix has not already been submit-
ted, it is due within 14 days of the date of filing of this
order.
FoR THE CoURT
 3 0  /s/ Jan Horba1y
Date J an Horbaly `
Clerk '
m,__ '~ _
cc: Michael D.J. Eisenberg, Esq.
820 Jessica R. Toplin, Esq. uhSnF0R
NUV 30 2010
JAN HGRBALY
C|.ERK